Citation Nr: 1648360	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was filed in January 2011, a statement of the case was issued in November 2012, and a substantive appeal was received in December 2012.


FINDING OF FACT

The relevant evidence of record is at least in equipoise as to whether the Veteran's current tinnitus was manifested during his period of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96. 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran claims tinnitus due to in-service noise exposure.  His military occupational specialty (MOS) was an OSIS Baseline Upgrade User/Analyst in the United States Navy.  His service included sea service aboard the USS Cushing.  Based on the facts and circumstances of the Veteran's service, the Board finds that the evidence of record establishes that the Veteran had noise exposure during his active service consistent with the circumstances of such service.  

Additionally, there is post-service competent evidence of tinnitus.  As such, the first two elements of service connection are established.  See, e.g., March 2010 VA examination report.

Turning to the third element, a March 2010 VA examiner provided a negative etiological opinion pertaining to the Veteran's tinnitus in light of the Veteran's denial of tinnitus symptoms in a November 1996 service treatment record and the lack of complaints of tinnitus in the service treatment records.  

The Board notes, however, that the March 2010 VA examination report reflects the notation that the Veteran reported that his tinnitus began toward the end of his naval service.  The Veteran served for another 6 months after specifically denying any tinnitus symptomatology.  Additionally, the Veteran reported on his December 2012 substantive appeal that he did not report any tinnitus symptoms as he did not realize what it was at that time.  

Despite the fact that the Veteran submitted his claim for compensation over a decade after separation from service and there are no post-service treatment records regarding tinnitus, the Board finds the Veteran's lay assertions of experiencing tinnitus since service to be consistent with his MOS in service.  The Veteran is competent to attest to problems with ringing in his ears, to include when such ringing began, and the Board finds these assertions to be credible in this regard.  The Board finds the evidence is in equipoise with respect to whether his tinnitus is related to his active service.  Furthermore, the Board notes that in the case of chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As indicated, tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health (Oct. 4, 1995); 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the third element of service connection has been established and service connection is warranted for tinnitus.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


